                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY TYRELL CHANDLER,                            Case No. 19-cv-06452-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9             v.

                                  10     KATHLEEN ALLISON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this pro se civil rights action, complaining of events and omissions at the

                                  14   California State Prison - Sacramento, which is located in Sacramento County, California.

                                  15   Sacramento County is within the venue of the Eastern District of California. The defendants are

                                  16   employed at the prison in Solano County and at CDCR headquarters in Sacramento, and

                                  17   apparently reside in the Eastern District of California. No defendant is alleged to reside in, and

                                  18   none of the events or omissions giving rise to the complaint are alleged to have occurred in, the

                                  19   Northern District. Venue therefore would be proper in the Eastern District, and not in this one.

                                  20   See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. §

                                  21   1406(a), this action is TRANSFERRED to the United States District Court for the Eastern

                                  22   District of California. The Clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: February 6, 2020

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
